DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52, and 54.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0086 lines 2-5 recites “the end caps 60 of the screen assembly 40 may be positioned in first pocket 90A and the corresponding sash 14 or 16 with which the screen assembly 40 is engaged may be positioned partially within the second pocket 90B”, but fig. 10 appears to show the opposite with the end caps positioned in the second pocket 90B and the sash positioned in the first pocket 90A.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “engage with the window sash positioned” on line 14. It is unclear to the examiner what is meant by this. The window sash is positively recited, but no “window sash positioned” is. This is best understood as referring simply to “the window sash”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hoogland (US20190226270) in view of Voss (US6412537).
	Regarding claim 1, Hoogland teaches (figs. 1-2, 25A and 25B) a screen assembly (42) for a fenestration unit having a frame (12) and a window sash (16), the screen assembly (42) comprising: 
a housing (formed from the first and second housing members) having a first housing member (the cavity formed on the lower portion of 34) and a second housing member (68), wherein the housing forms a screen retention space (fig. 2 shows how the housings together form a screen retention space) between the first (the cavity formed on the lower portion of 34) and second (68) housing members when the screen assembly is in a closed position (when the housing members are in contact with each other); 
a screen (60) positioned between the first and second housing members (fig. 2) when the screen assembly is in the closed position (when the housing members are in contact with each other), the screen (60) including a first end (top end in fig. 2) coupled to the first housing member (the cavity formed on the lower portion of 34) and a second end (end on the roller in fig. 2) coupled to the second housing member (68); and 
a catch element (64) extending from the housing (from the second housing member) and configured to releasably engage with the window sash (16, see fig. 25B).
	Hoogland does not teach the screen being a pleated screen.
	Voss teaches (figs. 1-3) a screen assembly (10) with a pleated screen (11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoogland with Voss by replacing screen with a pleated screen. This alteration provides the predictable and expected result of the shade having greater insulation properties.
Regarding claim 4, modified Hoogland teaches (figs. 1-2, 25A and 25B) that the catch element (64) is operable to disengage from the window sash (16) when the window sash is tilted (fig. 25B shows the window sash tilted with the catch element being disengaged).
Regarding claim 5, modified Hoogland does not teach a pleat restrictor positioned on the housing such that the pleat restrictor extends into the screen retention space, the pleat restrictor operable to provide resistance to the pleated screen when the pleated screen is extending away from the housing.
Voss further teaches (fig. 3) a pleat restrictor (arms 30 and 44) positioned on a housing (40) such that the pleat restrictor (arms 30 and 44) extends into a screen retention space (as shown in fig. 3), the pleat restrictor operable to provide resistance (the arms add resistance by touching the pleated screen) to a pleated screen when the pleated screen is extending away from the housing (fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hoogland by adding a pleat restrictor positioned on the housing such that the pleat restrictor extends into the screen retention space, the pleat restrictor operable to provide resistance to the pleated screen when the pleated screen is extending away from the housing as taught by Voss. This alteration provides the predicable and expected result of the added resistance more tightly holding onto the pleated screen.
Regarding claim 6, modified Hoogland teaches (figs. 1-2, 25A, and 25B) a moisture deflector (the leftmost wall forming the first cavity member as shown in fig. 25A) operable (intended use) to deflect moisture away from the screen assembly extending from the housing (this wall is capable of preforming this function as recited).
Regarding claim 21, Hoogland teaches (figs. 1-3, 19, 25A, and 25B) a screen assembly for a fenestration unit (fig. 1) having a frame (12) and a window sash (16), the frame including a first pocket (top track as shown in fig. 3) and a second pocket (bottom track as shown in fig. 4), wherein at least a portion of the window sash is positioned to travel within the first pocket (like how is shown in fig. 19), the screen assembly comprising:8US.35126568.01Application No. 17/162,402 a housing (14 and 56) forming a screen retention space when the screen assembly is in a closed position (fig. 2 shows how the housing forms a screen retention space in fig. 2), wherein at least a portion of the housing is operable to be positioned to travel within the second pocket of the frame (as is shown in fig. 19); a screen (48) positioned within the screen retention space when the screen assembly is in the closed position (fig. 2), the screen including a first end coupled (bottom end in fig. 2) to a first portion of the housing (fig. 2) and a second end (top end) coupled to a second portion of the housing (at 56); and a catch element (44) extending from the housing and configured to releasably engage with the window sash positioned (paragraph 0120 lines 1-5, components like element 44 can be removed).
	Hoogland does not teach the screen being a pleated screen.
	Voss teaches (figs. 1-3) a screen assembly (10) with a pleated screen (11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hoogland with Voss by replacing screen with a pleated screen. This alteration provides the predictable and expected result of the shade having greater insulation properties.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Studney (US20070199665) in view of Voss (US6412537).
Regarding claim 1, Studney teaches (figs. 18-19) a screen assembly (39A) for a fenestration unit having a frame (40A) and a window sash (34A), the screen assembly (39A) comprising: 
a housing (formed from the first and second housing members) having a first housing member (the cavity formed on the lower portion of 34A) and a second housing member (bottom of window frame), wherein the housing forms a screen retention space (area between the two) between the first (the cavity formed on the lower portion of 34A) and second (bottom of window frame) housing members when the screen assembly is in a closed position (when the housing members are in contact with each other as shown in fig. 18); 
a screen (48A) positioned between the first and second housing members (fig. 19) when the screen assembly is in the closed position (when the housing members are in contact with each other), the screen (48A) including a first end (top end in fig. 19) coupled to the first housing member (the cavity formed on the lower portion of 34A) and a second end (lower end in fig. 19) coupled to the second housing member (bottom of window frame); and 
a catch element (both 304s make up the catch element) extending from the housing (from the first housing member when it is connected to 34A) and configured to releasably engage with the window sash (fig. 19 shows that it can be released from the sash).
Studney does not teach the screen being a pleated screen.
	Voss teaches (figs. 1-3) a screen assembly (10) with a pleated screen (11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Studney with Voss by replacing the screen with a pleated screen. This alteration provides the predictable and expected result of the shade having greater insulation properties.
	Regarding claim 2, modified Studney teaches (figs. 18-19) end caps (332, paragraph 0073 teaches that both elements 304 are identical) positioned at first and second longitudinal ends (left side and right side in fig. 19) of the housing.
Regarding claim 3, modified Studney teaches (figs. 18-19) that the end caps (332) include the catch element (each has a catch element 304).
Regarding claim 4, modified Studney teaches (figs. 18-19) that the catch element (304) is operable to disengage from the window sash (34A) when the window sash is tilted (fig. 19 shows the window sash tilted with the catch element being disengaged).
Regarding claim 5, modified Studney does not teach a pleat restrictor positioned on the housing such that the pleat restrictor extends into the screen retention space, the pleat restrictor operable to provide resistance to the pleated screen when the pleated screen is extending away from the housing.
Voss further teaches (fig. 3) a pleat restrictor (arms 30 and 44) positioned on a housing (40) such that the pleat restrictor (arms 30 and 44) extends into a screen retention space (as shown in fig. 3), the pleat restrictor operable to provide resistance (the arms add resistance by touching the pleated screen) to a pleated screen when the pleated screen is extending away from the housing (fig. 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Studney by adding a pleat restrictor positioned on the housing such that the pleat restrictor extends into the screen retention space, the pleat restrictor operable to provide resistance to the pleated screen when the pleated screen is extending away from the housing as taught by Voss. This alteration provides the predicable and expected result of the added resistance more tightly holding onto the pleated screen.
Regarding claim 6, modified Studney teaches (figs. 18-19) a moisture deflector (the leftmost wall forming the first cavity member as shown in fig. 19) operable (intended use) to deflect moisture away from the screen assembly extending from the housing (this wall is capable of preforming this function as recited).
	Regarding claim 7, modified Studney does not teach a first cord portion and a second cord portion extending from the housing, wherein the first and second cord portions both extend along a shared length of a longitudinal length of the housing.
Voss further teaches (figs. 1-3) a first cord portion and a second cord portion (annotated fig. 1 below) extending from the housing (as the cords go through the holes in component 12, they extend from the upper portion of the housing), wherein the first and second cord portions both extend along a shared length (they both share the longitudinal length as they each extend along sections of it) of a longitudinal length (the entire width of the assembly as shown in fig. 1) of the housing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Studney by having a first cord portion and a second cord portion extending from the housing, wherein the first and second cord portions both extend along a shared length of a longitudinal length of the housing. This alteration provides the predictable and expected result of cords being used to control deployment of the screen.


    PNG
    media_image1.png
    820
    912
    media_image1.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
The arguments are not commensurate in scope with the rejection, and are not found persuasive.
The Applicant’s remarks filed September 19, 2022 indicate that replacement drawings were submitted; however, no replacement drawings on currently on file. 
	The applicant argues that “all objections to the specification are addressed in the replacement paragraphs”. The examiner notes that the applicant did not correct the objection related to paragraph 0086 of the specification as described above.
The applicant argues that “Claims 1 and 4-6 stand rejected under 35 U.S.C. § 103 as being obvious over U.S. Publication No. 2019/0226270 to Hoogland (hereinafter "Hoogland") in view of U.S. Patent No. 6,412,537 to Voss (hereinafter "Voss"). Applicant respectfully disagrees with the combination of Hoogland and Voss for arriving at the features of claim 1, which includes, at least in part, a housing having a first housing member and a second housing member, wherein the housing forms a screen retention space between the first and second housing members when the screen assembly is in a closed position and a pleated screen positioned between the first and second housing members when the screen assembly is in the closed position.”
The examiner notes the rejections above teach all the limitations as claimed and that the combination above modifying Hoogland by having the screen be a pleated screen as taught by Voss would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. Motivation for this is to have a shade having greater insulation properties.
The applicant argues that “With regard to the references cited in the rejection of claim 1, Hoogland discusses a window unit with a roller screen assembly that allows a sheet (screen) to be wound or rolled up. Voss discusses a pleated shade window covering which includes a lift cord that is used to raise and lower the pleated shade window covering. The lift cord arrangement of Voss allows for the pleated shade window covering to be retracted and pleated.”
The examiner notes that one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of making the combination as found in the rejection above. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance motivation for the combination is to have a shade having greater insulation properties. The examiner notes the rejections above teach all the limitations as claimed.
The applicant argues that “It is not clear how the combination of the window unit and roller screen assembly of Hoogland with a substitution of the pleated screen of Voss would operate. In fact, it would appear that by substituting the pleated screen of Voss with the screen of Hoogland, the proposed combined system would in fact not operate to provide a window system which allows for a covering to be provided over the window. For example, Hoogland discusses the rolled screen system which allows the rolled screen to cover the opening of a window when a window is opened. If the pleated screen of Voss was substituted onto the roller mechanism of Hoogland, the roller mechanism of Hoogland would not be able to smoothly roll up or accommodate the pleated screen of Voss. More specifically, the pleated screen of Voss would not be able to be rolled up because the pleated screen of Voss is designed to be retracted via the lift cord arrangement which collapses the pleats linearly. If the lift cord arrangement of Voss was removed and the pleated screen of Voss was placed on the roller system, it is not clear how the pleated screen would be able to be retracted without disrupting the pleat arrangement as the pleats of Voss are operable to collapse vertically, and not horizontally. For at least these reasons, Applicant submits that the combination proposed in the Office Action does not arrive at an operational unit, thus rendering the references cited inoperable for their intended purposes. Alternatively, Applicant submits that it would take significant modifications that are not considered in either Hoogland or Voss to arrive at an operational unit that also includes all the features included in claim 1. The type and extent of modifications that would apparently be necessary are not only outside of the scope of the teachings of both Hoogland and Voss, but they do not appear to be reasonably or readily achievable based upon the teachings of the references, and would require extensive re-engineering of both the roller system of Hoogland and the pleated screen of Voss.”
In response to applicant's argument, the examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of ordinary skill in the art would be able to make the combination. The examiner further notes that after the modification, there would be no more “roller mechanism”, as the screen would be a pleated screen as claimed, and the that the proposed combined system would in fact operate to provide a window system which allows for a covering to be provided over the window, with the screen being extended and retracted based upon movements of the window sash, without any issue involving any sort of roller mechanism as argued. In response to the argument that “it would take significant modifications that are not considered in either Hoogland or Voss to arrive at an operational unit that also includes all the features included in claim 1. The type and extent of modifications that would apparently be necessary are not only outside of the scope of the teachings of both Hoogland and Voss, but they do not appear to be reasonably or readily achievable based upon the teachings of the references, and would require extensive re-engineering of both the roller system of Hoogland and the pleated screen of Voss”, the examiner notes that the modification of replacing one type of roller blind, in this case a roller blind, with a different type of blind, in this case a pleated blind, is well within the capability of one of ordinary skill in the art.  “Significant modifications” beyond what is found in the rejection above, nor “extensive re-engineering of both the roller system of Hoogland and the pleated screen of Voss” are not required to arrive at the applicant’s claimed invention. The examiner notes the rejections above teach all the limitations as claimed.
The applicant argues that “Additionally, without regard of the roller system of Hoogland and the substantial modifications that would be necessary, Applicant further submits that the housing 11US.35126568.01 described in the Office Action with respect to Hoogland (lower rail 34 and upper seal cover 68) would not be able to accommodate the pleated screen of Voss. For example, Hoogland teaches that the upper seal cover 68 hides the screen assembly which, as shown in the drawings, leaves a narrow gap slightly wider than the width of the material of the screen. In order for the pleated screen to be able to extend out from the space formed for retaining the stored screen material as shown in Hoogland, the entire upper seal cover of Hoogland would have to be removed, reengineered, or somehow otherwise extensively adapted. If the upper seal cover of Hoogland was removed in order to accommodate the pleated screen being able to extend out of the space of Hoogland that is formed from retaining the stored screen material, then the component cited in the Office Action (i.e., the upper seal cover 68 of Hoogland) as teaching the second housing member of claim 1 would no longer be present and therefore the rejection of claim 1 would no longer include all of the components cited in support of the rejection. For at least the reasons described herein, Applicant submits that claim 1 is nonobvious in view of the combination of Hoogland and Voss and respectfully requests that the 35 U.S.C. §103 rejection of claim 1 and its dependent claims be withdrawn in view of Hoogland and Voss.”
The examiner notes that the modification of replacing one type of roller blind, in this case a roller blind, with a different type of blind, in this case a pleated blind, is well within the capability of one of ordinary skill in the art. The housing as described in the Non-Final Rejection, as well as in the Final Rejection would be able to accommodate the pleated screen assembly as claimed. Fig. 2 of Hoogland depicts that said “narrow gap” is wide enough to accommodate a screen, and it well within the capabilities of one of ordinary skill in the art to use this teaching and have the gap be wide enough to accommodate a screen of another type, without needing to remove this component from the assembly. The examiner further notes that this gap is not described in the reference to be only “slightly wider than the width of the material of the screen”, as argued. The examiner notes the rejections above teach all the limitations as claimed.
The applicant argues that “Claims 1-7 stand rejected under 35 U.S.C. § 103 as being obvious over U.S. Publication No. 2007/0199665 to Studney (hereinafter "Studney") in view of Voss. Although Studney includes a different structure than Hoogland, it is understood that Studney is insufficient for at least similar reasons as discussed above with respect to claim 1. For example, Studney also describes a screen roller system which would require significant modification, if at all possible, to accommodate the pleated screen of Voss as proposed in the Office Action. Second, Studney also discusses and illustrates a housing that provides only a narrow gap through which the screen material is able to extend. If the pleated screen of Voss was substituted therein, the gap would not be able to accommodate the pleated screen. If the housing cover of Studney was removed to allow a larger gap through which the pleated screen of Voss was to be accommodated, Studney would no longer teach all of the elements of claim 1. For at least the reasons described herein, Applicant submits that claim 1 is nonobvious in view of the combination of Studney and Voss and respectfully requests that the 35 U.S.C. §103 12US.35126 rejection of claim 1 and its dependent claims be withdrawn in view of Studney and Voss.”
The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The modification above of replacing one type of roller blind, in this case a roller blind, with a different type of blind, in this case a pleated blind, is well within the capability of one of ordinary skill in the art. “Significant modifications” beyond what is found in the rejection above, are not required to arrive at the applicant’s claimed invention. The housing as described in the Non-Final Rejection, as well as in the Final Rejection would be able to accommodate the pleated screen assembly as claimed. The applicant agrees that Studney depicts a “gap” that is wide enough to accommodate a screen, and it well within the capabilities of one of ordinary skill in the art to use this teaching and have the gap be wide enough to accommodate a screen of another type, without needing to remove this component from the assembly. The examiner further notes that this gap is not described in the reference to be only “slightly wider than the width of the material of the screen”, as argued. The examiner notes the rejections above teach all the limitations as claimed.
The applicant argues that “Applicant directs the Examiner's attention to new claim 21, which discusses, at least in part, that at least a portion of a window sash is positioned to travel within a first pocket of a frame, and that at least a portion of a housing is operable to be positioned to travel within a second pocket of the frame, and a catch element extending from the housing and configured to releasably engage with the window sash. These features are not shown or described in any of Hoogland, Voss, or Studney, and therefore claim 21 is nonobvious in view of these references.”
The examiner directs attention to the claim 21 rejection above, where all the limitations as claimed are taught.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        
/Johnnie A. Shablack/Primary Examiner, Art Unit 3634